Citation Nr: 1044873	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected left total knee 
replacement.  

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left total 
knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1955 to October 1983.  

The appeal arises from a February 2006 RO decision.  In March 
2009, a hearing was held at the RO before the undersigned member 
of the Board.  In November 2009, the Board remanded the issues on 
appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As noted above, the issues currently on appeal were remanded in 
November 2009 for a VA examination and opinion as to the nature 
and etiology of the Veteran's right knee and low back 
disabilities.  Specifically, whether the Veteran's current right 
knee and low back disabilities were due to or aggravated by his 
service-connected left knee disability.  The examiner was also 
requested to render an opinion as to whether any current low back 
disability was related to the Veteran's incident of low back 
muscle strain in service.  

Although the Veteran was examined by VA in March 2010, the 
examiner's opinions are somewhat confusing and not entirely 
responsive to the specific questions posed.  The examiner did not 
answer whether the Veteran's current low back disability was 
related directly to service and the pulled muscle he experienced 
in December 1972.  Further, concerning whether there was a 
relationship between the Veteran's right knee and the service-
connected left knee disability, the examiner opined that it was 
less likely than not that the right leg disability was related to 
the left leg disability, but then stated that the "current 
condition [was] a predictable outcome of long term leg length 
discrepancy."  Given that the Veteran's leg length discrepancy 
is a manifestation of the service-connected left leg disability, 
the latter statement seems to suggest a positive relationship.  
Likewise, the response to the question of aggravation seemed to 
be limited to whether there was aggravation during service, and 
included very little discussion or analysis of the facts.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection also may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  A claim of secondary service connection also includes 
instances in which there is an additional increment of disability 
of a nonservice-connected disability due to aggravation by an 
established service-connected disability.  

In this case, the Veteran contends that his current right knee 
and low back disabilities are due to an altered gait from 
favoring his service-connected left knee disability.  Although 
the Veteran did not claim that his low back disability was 
related to any injury in service, the fact that he was treated 
for a pulled muscle on one occasion during service, requires the 
Board to address whether any current low back disability may be 
related to service on a direct basis.   

Historically, the available service treatment records do not show 
any complaints or treatment for any back problems associated with 
his left knee disability or any findings of an altered gait 
during service.  The records showed that the Veteran was treated 
for a sharp pain in his lower back after PT in December 1972, and 
that the assessment was pulled muscles.  On a Report of Medical 
History prior to retirement from service in July 1983, the 
Veteran also reported a history of recurrent back pain for the 
past year.  However, no pertinent abnormalities were noted on 
examination at that time.  

The Veteran made no mention of any back problems on his original 
application for VA compensation benefits, received in December 
1983, or when examined by VA in January 1984.  The first 
complaint of any back problem subsequent to service was noted on 
a private medical report dated in April 1986.  Subsequent private 
records showed complaints of occasional back pain over the years.  

As to the right knee, a private medical report showed that the 
Veteran was first treated for right knee problems subsequent to 
service in February 1992.  At that time, the Veteran reported the 
spontaneous onset of right knee pain about a month earlier, and 
denied any history of a knee injury or strain.  X-ray studies 
showed an excellent knee joint with minimal degenerative changes 
and no evidence of any bony exostosis margin of the lateral 
femoral condyle or soft tissue calcification.  An MRI of the 
right knee revealed an irregularity of the posterior horn of the 
medial meniscus and lateral meniscus with no evidence of a 
complete tear of the menisci or any other pathology.  An MRI of 
the right knee in July 1994 was unremarkable, but surgery was 
performed on the right knee in 1997, and a right total knee 
replacement occurred in August 1998.  

Given the medical complexity of this case and failure to obtain 
the requested medical opinions, the Board finds that the VA 
examination was inadequate for the stated purpose and that 
further development of the record is necessary.  See Murinscsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded another 
VA orthopedic examination to determine the 
nature and, if feasible, the etiology of 
any identified low back and right knee 
disability.  The claims file and a copy of 
this remand should be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  If the examiner is 
unable to answer the specific inquiries, 
this should be so indicated and an 
explanation as to why that is so included.  
Specifically, the examiner should respond 
to the following:  

a)  Is it at least as likely as not 
that any current low back disability 
is related to, or a residual of, the 
Veteran's pulled muscle in service in 
December 1972, or otherwise related to 
service?  

b)  If not, is it at least as likely 
as not that any current low back 
disability is proximately due to, the 
result of, or aggravated by the 
service-connected left knee 
disability?  

c)  Is it at least as likely as not 
that any current right knee disability 
is proximately due to, the result of, 
or aggravated by the service-connected 
left knee disability?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.  

2.  After the requested development has 
been completed, the claims should be re-
adjudicated.  This should include 
consideration of whether any low back or 
right knee disability is proximately due to 
or the result of, or aggravated by the 
service-connected left knee disability.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

